Citation Nr: 0901204	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an apportionment of compensation during a 
period of incarceration in 2000 and 2001.

2.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.



This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2000 and November 2001 rating decisions 
by the Phoenix, Arizona Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Nashville, Tennessee.  

In September 2008, the Board remanded the case for the 
veteran to be scheduled for a hearing before the Board at the 
RO.  The RO scheduled a hearing for a date in November 2008, 
and informed the veteran.  The veteran did not report for the 
hearing.  The RO returned the case to the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran's disability compensation was reduced from 
May 2000 to September 2001 because of the veteran's 
incarceration for a felony conviction.

2.  In an October 10, 2000, letter, the RO informed the 
veteran of the procedure and deadlines to claim apportionment 
for dependents of compensation that was reduced because of 
the veteran's incarceration.

3.  On October 11, 2001, the RO received the veteran's 
informal claim for apportionment of the veteran's 
compensation to the veteran's minor son.

4.  From December 28, 1999, the veteran's PTSD has been 
manifested by frequent violence, impaired communication, and 
episodes of hallucination, and has produced total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Apportionment of the veteran's compensation to his son 
may not be paid for any period prior to October 11, 2000.  
38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.665 (2008).

2.  From December 28, 1999, the veteran's PTSD has met the 
criteria for a schedular disability rating of 100 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Apportionment

The veteran receives VA disability compensation.  In an 
August 2000 rating decision, the RO granted service 
connection, effective December 28, 1999, for PTSD, and 
assigned a disability rating of 70 percent.  In December 
1999, the veteran informed VA that he was incarcerated due to 
a felony conviction.  On the veteran's December 1999 claim 
for VA disability compensation, he indicated that he was 
twice divorced, and he did not indicate that he had any minor 
children.

If a recipient of VA disability compensation is incarcerated 
for more than 60 days for conviction of a felony, VA pays a 
reduced rate of compensation.  38 C.F.R. § 3.665.  Under 
certain circumstances, veteran's compensation may be 
apportioned to dependents, including dependent children.  
38 U.S.C.A. § 38 C.F.R. § 5307; 38 C.F.R. § 3.450.  When a 
veteran's compensation is reduced due to incarceration, VA 
will inform the veteran of the rights of the veteran's 
dependents to an apportionment while the veteran is 
incarcerated.  38 C.F.R. § 3.665(a).  Apportionment shall be 
effective the date of the reduction of the payments, if an 
informal claim for apportionment is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of a VA 
request for information.  Otherwise, payments may not be made 
for any period prior to the date of receipt of a new informal 
claim.  38 C.F.R. § 3.665(f).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In a letter dated October 10, 2000, the RO informed the 
veteran that his compensation payments would be reduced due 
to incarceration.  The RO notified the veteran that he could 
receive an additional allowance for any dependents, including 
dependent children.  The RO explained how to make a claim for 
additional benefits for dependents.  The RO indicated that 
the veteran should send information on dependents right away, 
within 60 days if possible.  The RO stated that if the RO did 
not receive the requested information within one year from 
the date of the October 2000 letter, VA would not pay any 
back benefits.

In an October 2001 statement, the veteran informed the RO 
that he was released from prison on September [redacted], 2001.  He 
requested that his dependent minor child receive an 
apportionment for the period of the veteran's reduced 
benefits during his incarceration.  The veteran signed the 
statement and dated it October 9, 2001.  The RO stamped the 
statement as received October 11, 2001.  The veteran also 
submitted a dependents form, indicating that he had a son who 
was born in 1987.

In November 2001, the RO informed the veteran that they 
denied the claim for apportionment of the veteran's benefits 
to the veteran's son during the veteran's incarceration.  The 
RO indicated that the claim for apportionment was received 
more than one year after the VA notice to the veteran, and 
that payments therefore could not be made for any period 
prior to the date of receipt of the claim.  The RO indicated 
that, effective from the veteran's September 2001 release 
from prison, he would receive his full compensation, and 
additional compensation for his dependent son.

The veteran appealed the denial of payment of apportionment 
to his son.  In statements in support of his appeal, the 
veteran indicated that, on October 9, 2001, he handed his 
claim for apportionment to his representative, an officer 
with a veteran's service organization.  He stated that the 
representative worked in the same building as the RO, and 
that the representative told the veteran that she would hand 
deliver the claim to the RO that same day.

The RO did not receive the informal claim for apportionment 
within one year after the RO informed the veteran of the 
availability of apportionment for dependents.  While the 
veteran reports that he submitted the claim to his 
representative one day before the deadline; the date of 
receipt by the RO is the date stamped by the RO.  To the 
extent that less than immediate action by the representative 
contributed to missing the deadline, that is unfortunate.  
The veteran did not attempt to file a claim, however, for 
more than eleven months after the VA notice letter, despite 
the recommendation to submit a claim and information within 
60 days.  In the October 2000 letter, the RO clearly notified 
the veteran of the time limits, and that retroactive benefits 
would not be paid if the time limits were not met.  As an 
informal claim for apportionment was not received on a timely 
basis, payment of apportionment for any period prior to 
receipt of the claim is appropriately denied.

Rating for PTSD

The veteran appealed the initial 70 percent rating that the 
RO assigned, effective December 28, 1999, for his service-
connected PTSD.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the 
veteran appealed the initial disability rating that the RO 
assigned.  The Board will consider the evidence for the 
entire period since the December 28, 1999, effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The VA rating schedule provides for evaluating PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, under a General 
Rating Formula for Mental Disorders.  Under that formula, the 
only rating higher than 70 percent is 100 percent.  The 
criteria for 70 percent and 100 percent ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

The RO made service connection for the veteran's PTSD 
effective in December 1999 because the RO received the 
veteran's claim for service connection for PTSD in December 
1999.  The claims file contains records of VA inpatient 
treatment of the veteran in 1974 and 1975, and again in 1981 
and 1991, for alcohol and drug dependence.  In 1991, the 
veteran was diagnosed with both alcohol dependence and PTSD.  
The assembled VA records do not indicate that the veteran 
received mental health treatment in the late 1990s.

On VA psychological examination in March 2000, the examiner 
noted that the veteran had served in combat in Vietnam, and 
that he had received a Purple Heart.  The veteran reported 
traumatic experiences during service, including being wounded 
and seeing the death of a fellow soldier who hit a land mine.  
He stated that he was in severe and persistent fear while he 
was in Vietnam.  He indicated that after service he had 
worked in construction, but had lost and left jobs frequently 
due to interpersonal conflicts and problems with authority.  
He reported that since 1970 he had been arrested 48 times, 
and had been incarcerated for a total of about ten years.  He 
stated that beginning during his time in Vietnam he had used 
alcohol and drugs to cope with his psychological symptoms.

The veteran reported that several months after his service in 
Vietnam he was hospitalized at a VA hospital and treated for 
alcoholism, depression, and anxiety.  He indicated that he 
was diagnosed with PTSD in 1980.  He reported that presently 
he had nightmares about once a month.  He indicated that he 
had flashbacks, and related an incident in which he had 
hallucinated.  He reported having sleep disturbance and 
racing thoughts.  He denied having suicidal thoughts.  He 
stated that he was presently on psychiatric medication.  He 
stated that he had received inpatient treatment on previous 
occasions for substance abuse.  The examiner found that the 
veteran had normal speech and a logical thought process.  The 
veteran's memory was within normal limits.  On testing, his 
judgement was fair, his abstract thinking was poor, and he 
did not have significant cognitive deficits.  The examiner's 
diagnostic impression was PTSD, alcohol abuse, and cocaine 
abuse.  The examiner described the veteran's PTSD as 
moderate.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50.

In a May 2000 statement, the veteran's aunt indicated that 
she had known the veteran since his birth.  She reported that 
the veteran had received VA inpatient treatment for alcohol 
dependence on several occasions, beginning soon after his 
return from service in Vietnam.  She indicated that the 
veteran had worked in many jobs as a skilled carpenter.  She 
stated that the veteran had experienced many problems, and 
had failed to adapt responsibly to society, due to 
psychological problems and alcohol addiction related to his 
experiences in Vietnam.

In a January 2002 VA mental health assessment, the veteran 
reported having been released from prison in September 2001.  
He indicated that he was on psychiatric medications.  He 
reported having PTSD.  He stated that he felt angry at the 
world, and sometimes felt like giving up, but that he was not 
suicidal.  He indicated that he had sleep disturbance, 
frequent nightmares, intrusive thoughts, flashbacks, and 
exaggerated startle response.  He denied having 
hallucinations or delusions.  He related a history of 
violence toward police and authority figures, with multiple 
incarcerations.  He stated that he had lost numerous jobs 
because he did not like being told what to do.  He indicated 
that he did not have contact with his children, and that he 
had directed much mental abuse toward his wives when he was 
married.  The treating practitioner noted that the veteran 
was oriented, but agitated and angry, with pressured speech.  
The veteran was referred for a VA psychiatric consultation.  
The consulting psychiatrist observed that the veteran was 
very angry, and that his speech was tangential, rambling, 
rapid, pressured, and very loud.  The veteran did not report 
any homicidal or suicidal ideation, and there were no signs 
of psychosis.  In addition to the existing diagnosis of PTSD, 
and the psychiatrist raised the possibility of an additional 
diagnosis of bipolar disorder.  The psychiatrist assigned a 
GAF score of 50.

On VA psychiatric examination in June 2002, the veteran 
reported having anxiety, hypervigilance, and severe insomnia.  
He related having flashbacks which included experiencing the 
smell of burning bodies.  He stated that he was impulsive, 
aggressive, and frequently violent.  He reported that he had 
worked as a carpenter, but that he never kept jobs for long 
because he could not get along with coworkers and 
supervisors.  The examiner observed that the veteran had 
appropriate eye contact, and some neglect of hygiene.  The 
veteran was angry and quite belligerent, and it was necessary 
to call the police to help calm him down.   His speech was 
pressured, tangential, and rambling.  He did not relate 
suicidal or homicidal ideas, and he denied hallucinations or 
delusions.  The examiner found that the veteran's memory was 
somewhat impaired, and that his judgement and insight were 
both poor.  The examiner listed diagnoses of PTSD, bipolar 
disorder, and alcohol abuse.  The examiner assigned a GAF 
score of 35 to 40.  The examiner elaborated that the 
veteran's PTSD by itself was moderate, potentially allowing a 
functioning level of about 50; but that, combining the 
effects of his PTSD and his bipolar disorder, his functioning 
level was 35 to 40.

Later in June 2002, the veteran saw a VA physician for 
refills of medication.  The veteran indicated that he was 
very anxious and irritable, with very poor sleep and 
nightmares.  He reported having daily intrusive thoughts and 
flashbacks about twice a week.  The physician found no 
suicidal or homicidal ideas, and no signs of psychosis.  The 
physician's assessment was chronic, severe PTSD.  The 
physician assigned a GAF score of 40, and stated that the 
veteran was unemployable.

In a September 2002 statement, a former girlfriend of the 
veteran recalled suicide attempts and other acts of violence 
by the veteran when he lived with her in 1990 and 1991.  In 
statements submitted in 2007, two of the veteran's siblings 
described their observations of the veteran's psychological 
problems since service.  The siblings indicated that the 
veteran was out of contact with his family from 2000 to 2006.

On a VA PTSD examination in April 2007, the examiner noted 
that the veteran was on psychiatric medications.  The veteran 
related a long history of assaultiveness resulting in loss of 
employment, arrests, and periods of incarceration.  He stated 
that he had not been employed since 1998, and indicated that 
he was unemployed because of his PTSD.  He indicated that he 
was estranged from his family.  The examiner found that the 
veteran was oriented and cooperative, but that his speech was 
loud and rambling.  The veteran reported having sleep 
impairment, but denied having panic attacks or homicidal or 
suicidal thoughts.  The examiner found that the veteran's 
memory was normal.  The examiner assigned a GAF score of 58.

The assembled evidence shows that the veteran has a long 
history of severe occupational and social impairment due to 
his PTSD.  VA found that the veteran is unemployable as a 
result of his PTSD, and assigned a total disability rating 
based on individual unemployability (TDIU), effective from 
September 29, 2001.  The question on appeal is whether the 
veteran's PTSD has produced total occupational and social 
impairment, and has warranted a 100 percent schedular rating, 
at any time since service connection for PTSD became 
effective on December 28, 1999.

There is considerable evidence that the veteran has 
frequently committed violent acts.  He has a scattered post-
service work history, and there is indication that he has not 
held any employment since 1998.  His violence and other 
symptoms mar his personal interactions, and he has been 
largely estranged from family and others in recent years.  
Recent mental health evaluations show impaired communication, 
characterized by loud, pressured, angry speech.  Mental 
health records also show an occasional hygiene lapse, and a 
few instances of hallucinations.  Mental health practitioners 
have found, however, that he is generally oriented, and that 
his memory is grossly intact.  Considering the absence or 
infrequency of some of the most severe symptoms, the 
veteran's disability picture does not perfectly match the 
criteria for a 100 percent rating for a mental disorder.  The 
record tends to show, however, that, since the late 1990s, 
the veteran's occupational and social impairment due to PTSD 
at least very nearly approaches total impairment.  As his 
impairment due to PTSD more nearly approximates the criteria 
for a 100 percent rating than those for a 70 percent rating, 
the Board grants a 100 percent rating from December 28, 1999.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  With regard to the claim for increase, 
the Board is granting in full the benefit sought on appeal.  
Thus, assuming, without deciding, that any error was 
committed, such error was harmless and will not be discussed 
further.  As for the apportionment claim, this case does not 
involve a claim for benefits under 38 U.S.C.A., chapter 51; 
rather, since the veteran is seeking to reverse a decision 
not to allocate his compensation benefits under 38 U.S.C.A., 
chapter 53, he is not a "claimant" within the meaning of 
the statute.  See Lueras v. Principi, 18 Vet. App. 435 (2004) 
(VCAA notice and assistance provisions do not apply to 
chapter 53 proceedings involving special provisions relating 
to benefits).  Thus, the notice and assistance provisions are 
not applicable to this appeal.  

Nevertheless, the veteran was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of compensation benefits.  In an October 2000 
letter, the RO explained what information was needed to 
establish a claim of dependency.  The April 2004 SSOC 
provided the appellant with the relevant regulations for 
regarding his apportionment claim, and an explanation of the 
reason for the denial of that claim.  VA also assisted the 
veteran in substantiating his request for apportionment.  He 
was provided with the opportunity to present sworn testimony 
at a hearing,  but failed to report.  The Board concludes 
that there is no prejudice to the veteran in reaching a 
decision on his appeal at this time. 


ORDER

Entitlement to apportionment of the veteran's disability 
compensation to the veteran's son, while the veteran's 
compensation was reduced from May 2000 to September 2001 
because of incarceration, is denied.

From December 28, 1999, forward, a 100 percent schedular 
rating for PTSD is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


